Citation Nr: 0914824	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  06-10 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a sleep disorder, to 
include narcolepsy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The Veteran had active service from October 1978 to August 
1987.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The service treatment records (STRs) reflect that the Veteran 
failed to report any narcolepsy-type condition upon service 
entrance examination in October 1978 or upon his report of 
medical history at that time.

The Veteran entered service on October 30, 1978, and on 
January 8, 1979, he was seen medically based on complaints by 
his unit of his falling asleep, including in the middle of 
conversations.  He reported at that time that he had 
experienced "sleepsickness" for ten years.  The Veteran 
received multiple evaluations, tests, and pharmacological 
treatments in 1979 for his condition, assessed generally as 
narcolepsy or non-REM narcolepsy, or daytime hypersomnia.  
Various other symptoms were medically assessed in these 
records as related to the condition.  The STRs reflect 
ongoing pharmacological treatment in service through 1983.  
In addition, the STRs show medical management of the 
condition, with apparent lessening and some changes in 
symptoms over the course of this in-service care.  Post-
service records include University of Texas Medical Branch 
Galveston treatment reports from November 1990 to January 
1991, reflective of treatment for hypersomnia or other 
disorder, to include possibly narcolepsy.  




Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008). 

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  The 
disease entity for which service connection is sought must be 
"chronic" as opposed to merely "acute and transitory" in 
nature.  For a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Moreover, manifestation of 
symptoms of chronic disease from the date of enlistment or so 
close thereto that the disease could not have originated in 
so short a period will establish the pre-service existence of 
the disease.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A Veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 

demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted 38 C.F.R. § 3.304(b).

A lack of aggravation may be shown by establishing that there 
was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
pre-existing condition.  38 U.S.C.A. § 1153.   However, if 
the presumption of soundness is not rebutted, the claim is 
one for service connection, not aggravation.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  See also Robinson v. Shinseki, No. 2008-
7096 (Fed. Cir. March 3, 2009) (confirming that, "in some 
cases, lay evidence will be competent and credible evidence 
of etiology"). 

The Veteran contends that he should be service connected for 
his narcolepsy based on the absence of sufficient evidence to 
overcome the presumption of soundness upon entry, and based 
on ongoing chronic disability since service.  He has yet to 
be afforded a VA examination for compensation purposes, and 
the Board believes that the record as presented is a 
compelling case to consider whether the presumption of 
soundness may be overcome based on the Veteran's apparently 
chronic sleep disorder being present very shortly upon entry 
into service, with a self-report then of a history of the 
disorder over multiple years prior to service, and with 
apparent lessening of severity of the disorder in service, as 
well as possibly after service, from the level of disability 
as discovered shortly upon entry into service.  38 C.F.R. 
§§ 3.303(b), 3.304(b).  

Based on the presence of medical records of treatment for 
narcolepsy just over two months following entry into service 
based on referral from the Veteran's unit for his daytime 
spontaneous sleeping episodes, with his report at that time 
indicating a condition of multiple years' duration, the Board 
concludes that in this case, a medical finding that the 
condition was such a chronic condition upon first medical 
visit in January 1979 could very well establish that the 
condition must have existed prior to service, consistent with 
38 C.F.R. § 3.303(b).  It could further be concluded that 
such a finding of pre-service existence, coupled with a 
medical finding of the absence of a permanent increase in 
severity of the condition in service following the Veteran's 
first service treatment in January 1979, would together 
constitute clear and unmistakable evidence of both pre-
service existence of the sleep disorder and no increase in 
severity during service, rebutting the presumption of 
soundness, consistent with 38 C.F.R. § 3.304(b). 

However, the Board is not competent to make the above 
determinations without medical opinion evidence addressing 
the questions presented, and we accordingly find that a 
remand is in order to afford the Veteran a VA examination, to 
address those questions of onset, etiology, and aggravation.   

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and 
non-VA treatment for any sleep disorder, to 
include narcolepsy, since his separation 
from active service.  With appropriate 
authorization, obtain any as-yet-unobtained 
VA or private records of treatment, 
evaluation, or hospitalization, for 
association with the claims file.  All 
responses received should also be associated 
with the claims file.  

2.  Then, afford the Veteran an appropriate 
examination by an examiner with knowledge of 
sleep disorders to include narcolepsy, to 
address specific medically-based questions 
implicated by his claim for service 
connection for a sleep disorder to include 
narcolepsy.  The claims file, to include a 
copy of this Remand, must be made available 
to the examiner for review of the medical 
history in conjunction with the examination.

a.  The examiner should assess the 
presence or absence, and the nature of, 
any current sleep disorder.

b.  The examiner should address the issue 
of whether it is at least as likely as 
not (i.e., to at least a 50/50 degree of 
probability) that any current sleep 
disorder was originally incurred during 
active military service, or whether such 
in-service incurrence is unlikely (i.e., 
less than a 50-50 probability).

c.  The examiner should address whether 
the Veteran's sleep disorder as noted 
upon in-service treatment beginning on 
January 8, 1979, based on referral of the 
Veteran by his unit at that time due to 
noted instances of spontaneous daytime 
sleeping including in the middle of 
conversations following his initial entry 
into service on October 30, 1978, 
constituted a chronic disease present so 
close in time to entry into service that 
there is clear and unmistakable evidence 
that the chronic disease developed prior 
to service.

d.  In addition, if the examiner answers 
the above question of pre-service 
existence of a sleep disorder in the 
affirmative, then he/she should provide 
an opinion as to whether it is at least 
as likely as not (i.e., to at least a 50-
50 degree of probability) that the 
disorder was aggravated during service.

e.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

f.  Note:  The term "clear and 
unmistakable evidence" in the context of 
the issue of aggravation denotes obvious 
and manifest evidence.

g.  Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability, and does not include an 
increase in the disorder which is due to 
the natural progress of the condition.

h.  Any opinion provided should include 
discussion of specific evidence of 
record.  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed.  
The conclusions of the examiner should 
reflect review of the claims file, and 
the discussion of pertinent evidence.

3.  Thereafter, the RO should readjudicate 
the remanded claim de novo.  If the benefit 
sought is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

